               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                        COLUMBIA DIVISION

 United States of America,           )      C/A No.: 3:19-1740-JFA-SVH
                                     )
                   Plaintiff,        )
                                     )
      vs.                            )
                                     )
 $13,830.82 dollars in United States )                 ORDER
 Currency, Funds on Deposit in       )
 Cooper Trust Fund Account for       )
 Moses Frasier,                      )
                                     )
                  Defendant.         )
                                     )

      The United States of America (“USA”) filed its complaint for forfeiture

in this case on June 18, 2019. [ECF No. 1]. On August 2, 2019, Moses Frasier

(“Claimant”) filed a claim to the seized funds and an answer to the complaint.

[ECF Nos. 11–12]. On August 23, 2019, USA filed a motion for judgment on

the pleadings, arguing that Claimant’s answer failed to meet pleading

requirements. On August 28, 2019, Claimant filed a “Motion to Withdraw

Petition Without Prejudice.” [ECF No. 21]. The motion contains no

explanation or argument, but is actually a proposed order that purportedly

dismisses an unspecified petition without prejudice.

      It appears to the court that Claimant may be attempting to dismiss his

claim to the seized funds and answer. However, out of an abundance of

caution, Claimant is directed to complete the attached special interrogatory
and return the completed form to the court by September 12, 2019. Claimant

is advised that the deadline for filing claims has expired and no future claims

may be filed.


      IT IS SO ORDERED.



August 29, 2019                            Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                        COLUMBIA DIVISION

United States of America,           )           C/A No.: 3:19-1740-JFA-SVH
                                    )
                  Plaintiff,        )
                                    )
     vs.                            )
                                    )
$13,830.82 dollars in United States )
Currency, Funds on Deposit in       )
Cooper Trust Fund Account for       )
Moses Frasier,                      )
                                    )
                 Defendant.         )
                                    )

        SPECIAL INTERROGATORY TO CLAIMANT MOSES FRASIER:

     Do you wish to withdraw your claim and answer filed August 2, 2019, in
     this case?


     _____ Yes, I am no longer contesting the forfeiture and wish to withdraw
           my claim and answer.


     _____ No, I still wish to pursue my claim in this matter and will file a
           timely substantive response to the Motion for Judgment on the
           Pleadings. I understand that failure to timely respond to the motion
           for judgment on the pleadings will result in dismissal of my claim in
           this case.


                                ______________________________________
                                Moses Frasier, Claimant

Complete the attached special interrogatory and return to the Clerk of Court
at 901 Richland Street, Columbia, South Carolina 29201 by September 12,
2019.
                                         3
